Citation Nr: 1442713	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-36 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of non-payment of VA compensation benefits from July 24, 2008 to August 19, 2009, based on fugitive felon status.

2.  Entitlement to an increased evaluation above 10 percent for patellofemoral arthritis of the right knee.

3.   Entitlement to an increased evaluation above 10 percent for patellofemoral arthritis of the left knee.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1980 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and June 2011 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2009 RO decision determined that the Veteran was not entitled to payment of VA compensation benefits for the period from July 24, 2008 to August 19, 2009, based on fugitive felon status.  The June 2011 RO decision denied the Veteran's claim of entitlement to a rating increase above the current 10 percent evaluations assigned to each knee for bilateral patellofemoral arthritis.

For the reasons discussed below, this appeal is REMANDED to the RO as the Agency of Original Jurisdiction.  VA will notify the appellant and his attorney if further action is required on their part.


REMAND

In his substantive appeal of the RO decision that stopped payment of VA compensation from July 24, 2008 to August 19, 2009 based on fugitive felon status, which was received by VA in September 2010, the Veteran expressly requested to have a hearing at the RO before a Veterans Law Judge from Board.  At the time that this substantive appeal was filed, the Veteran was represented by a Veterans Service Organization (VSO) - The American Legion.  The Veteran's appeal status as it appears in the VACOLS database and the briefface of the Veteran's claims file indicate that he failed to appear for an April 2013 hearing before a traveling Veterans Law Judge sitting at the RO (a type of hearing known as a "Travel Board" hearing).  However, the Veteran's claims file in the Virtual VA and VBMS electronic databases does not show that any documentation or correspondence was generated to indicate that VA had duly and timely notified the Veteran and his representative that he had been scheduled for a Travel Board hearing in April 2013.  There is also no documentation from the Veterans Law Judge assigned to preside over the Veteran's hearing that confirms on the record that the appellant had failed to report for the hearing.  Thereafter, in a VA Form 21-22a signed and dated in September 2013, the Veteran appointed a private attorney to represent him in his claim for VA benefits.  The Board notes that this appointment effectively revoked the prior power of attorney held by The American Legion.  Given the absence of documentation pertaining to the Veteran's request for a Board hearing, and in view of the change in representation from a VSO to a private attorney during the pendency of this appeal, the Board is unwilling to concede that the Veteran was, in fact, adequately provided with an opportunity to appear for his requested hearing before the Board, lest this may result in prejudice and a violation of his right to due process.  The hearing request is therefore a pending matter that must be addressed and resolved before any further appellate-level adjudicative review can be rendered. 

In the Veteran's substantive appeal of the RO decision denying a rating increase above the current 10 percent evaluation assigned to each knee for bilateral patellofemoral arthritis, which was received by VA in March 2014, he expressly requested to have a hearing at the RO before a Veterans Law Judge from Board.  
In correspondence dated in August 2014, the RO acknowledged the Veteran's request for an RO hearing before the Board and provided him with a response form with which to affirmatively identify the type of Board hearing he desired, or to withdraw his request for a Board hearing entirely.  (The Veteran was offered his choice of a Travel Board hearing or a videoconference hearing before a Veterans Law Judge from the Board, using a live audio-visual connection linking the RO with the Board in Washington, D.C.)  Thereafter, the appeal was forwarded to the Board in September 2014.  

The claims file does not indicate that the Veteran had ever responded to the August 2014 RO letter discussed above, but there is also no indication in the record that he has withdrawn his request for a Board hearing with regard to the increased rating issues on appeal.  

The Board shall decide an appeal only after providing the claimant with an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Considering the Veteran's multiple express requests of record for a Board hearing at the RO, and the present ambiguity surrounding the question of whether or not VA adequately addressed these requests, a remand of the appeal is necessary so as to properly accommodate his request and dispose of it in a definitive manner through meticulous documentation of all actions taken in this regard.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

Contact the Veteran and determine whether he wants a videoconference or Travel Board hearing at the RO before a Veterans Law Judge from the Board.  Schedule the Veteran for the requested hearing and notify the Veteran and his attorney of the date, time, and location of the hearing.  Thereafter, the claims file is to be forwarded to the Board prior to the scheduled hearing date to allow the Veterans Law Judge assigned to the case the opportunity to review the claims file beforehand.  All actions taken in this regard must be carefully documented and made a part of the record in the Veteran's claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



